          Case 3:20-cv-11765-MGM Document 33 Filed 12/23/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
                                  SPRINGFIELD DIVISION

MASSACHUSETTS FAIR HOUSING
  CENTER,
HOUSING WORKS, INC.,
       Plaintiffs,                                     No. 3:20-cv-11765-MGM
                v.                                     The Hon. Mark G. Mastroianni
U.S. DEPARTMENT OF HOUSING AND
   URBAN DEVELOPMENT,
BEN CARSON, Secretary of the U.S.
  Department of Housing and Urban
  Development,
       Defendants.

                                      NOTICE OF APPEAL
       Please take notice that Defendants, the U.S. Department of Housing and Urban Development

(“HUD”) and Ben Carson, Secretary of HUD, appeal to the United States Court of Appeals for the

First Circuit from this Court’s October 25, 2020, Order granting Plaintiffs’ Motion for a Preliminary

Injunction and for a Stay Under 5 U.S.C. § 705. See Mem. & Order, ECF No. 29.




                                                   1
          Case 3:20-cv-11765-MGM Document 33 Filed 12/23/20 Page 2 of 2



Dated: December 23, 2020

                                                Respectfully submitted,

                                                JEFFREY BOSSERT CLARK
                                                Acting Assistant Attorney General

                                                LESLEY FARBY
                                                Assistant Branch Director

                                                s/ James D. Todd, Jr.
                                                JAMES D. TODD, JR.
                                                VINITA B. ANDRAPALLIYAL
                                                U.S. DEPARTMENT OF JUSTICE
                                                Civil Division, Federal Programs Branch
                                                Ben Franklin Station
                                                P.O. Box 883
                                                Washington DC 20044
                                                (202) 514-3378
                                                (202) 305-0845
                                                james.todd@usdoj.gov
                                                vinita.b.andrapalliyal@usdoj.gov

                                                Attorneys for Defendants


                                    CERTIFICATE OF SERVICE

         Pursuant to Fed. R. Civ. P. 5(b)(2)(E), Defendants effected service of this filing on all other
parties to these actions by filing it with the Court’s electronic filing system.

                                          s/ James D. Todd Jr.
                                         JAMES D. TODD, JR.




                                                     2
